Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-153

                                      DECEMBER TERM, 2014

 Robert Jones, Janet Jones and Jean Bombard            }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Windsor Unit,
    v.                                                 }    Civil Division
                                                       }
 James Hart                                            }    DOCKET NO. 350-7-11 Wrcv

                                                            Trial Judges: William D. Cohen
                                                                          Mary Miles Teachout

                          In the above-entitled cause, the Clerk will enter:

        Defendant James Hart appeals from four post-judgment orders filed by the superior court,
civil division, on April 8, 2014. We affirm because defendant presents no basis for disturbing
those orders. Rather, his brief is aimed entirely at the underlying judgment and, most
particularly, the court’s December 21, 2012 order denying costs on the basis that no party was
the prevailing party. This Court previously dismissed defendant’s appeal of that order in Docket
Number 2013-043 on November 25, 2013, and thus his current attempt to resurrect that appeal is
precluded.

       The procedural history of this matter is as follows. In the underlying case, the jury
rendered a verdict on July 26, 2012. In its special verdict form, the jury rejected some, and
accepted some, of the claims of both plaintiffs and defendant, but awarded defendant $15,000
based on his trespass claim. The trial court issued a judgment order on August 8, 2012. On
August 27, 2012, defendant filed a motion for costs and $39,000 in attorney’s fees. On
September 7, 2012, the court checked “granted” on a motion-reaction form, noting as follows:
“Prevailing party costs to be awarded only as allowed by the Vt. Rules of Civ. Procedure.” On
October 9, 2012, plaintiffs filed a motion for costs. On December 21, 2012, the court denied the
motion, stating as follows:

                Neither party actually prevailed in entirety of their respective
                claims. However each party did prevail in part. The only cost that
                will be awarded is that each of the Plaintiffs and Defendant to split
                the costs of Mr. Bell 1/3 for each party. All other requests for
                costs are denied.

         The trial court case was closed on January 13, 2013. On January 18, 2013, defendant
filed a notice of appeal indicating that he was appealing the order of December 20, 2012 (that
order was dated December 20 but issued the following day). That appeal to this Court was given
Docket Number 2013-043. Meanwhile, the parties continued to file post-judgment motions with
the trial court, including motions for sanctions, under the same trial court docket number.
       After defendant was granted several extensions of time to file his appellate brief in 2013-
043, he filed another motion to extend time to file his brief until the trial court ruled on several
post-judgment motions for sanctions. On October 18, 2013, this Court denied the motion,
ordering defendant to file his brief by November 11, 2013. On November 25, 2013, this Court
dismissed 2013-043 for defendant’s failure to comply with the October 18 order.

        Meanwhile, the parties, particularly defendant, continued to file motions with the trial
court. On February 12, 2014, defendant filed another motion for costs and $39,000 in attorney’s
fees that was essentially the same as his previously denied August 27, 2012 motion. The appeal
from the latter motion, however, has already been dismissed and is therefore closed. On April 8,
2014, the trial court denied as moot four motions from defendant: two for contempt, one seeking
compensation for an intentional act, and the other being the February 12 motion for costs and
fees. Regarding that latter motion, the court stated that the motion had been resolved by the
court’s December 21, 2012 order—the same order that defendant had appealed from in the
dismissed docket.

        On April 24, 2014, defendant filed the instant appeal, indicating in his notice of appeal
that he was appealing from the court’s four April 8 orders. Defendant’s brief, however, fails to
even cite those orders, let alone demonstrate how the court erred in those rulings. Rather, his
entire brief is dedicated to the underlying judgment, and most particularly the trial court’s failure
to grant him attorney’s fees. We decline to consider these arguments because defendant’s appeal
from the underlying judgment and the December 21, 2012 denial of costs was dismissed earlier
for lack of prosecution. Accordingly, his appeal of that judgment and order is now foreclosed.*
As defendant fails to demonstrate any error with respect to the April 8 orders, they are affirmed.

       Affirmed.

                                                 BY THE COURT:


                                                 _______________________________________
                                                 Paul L. Reiber, Chief Justice

                                                 _______________________________________
                                                 Marilyn S. Skoglund, Associate Justice

                                                 _______________________________________
                                                 Brian L. Burgess, Associate Justice (Ret.),
                                                 Specially Assigned



       *
           On the morning of oral argument, defendant submitted a letter stating, among other
things, that the former Supreme Court docket clerk admitted making several “mistakes” that
resulted in the dismissal of his appeal in Docket Number 2013-043. Then, at the oral argument
in response to a question, he indicated that the former docket clerk had acknowledged making a
mistake regarding his filing fee. None of these contentions were raised in either defendant’s
brief or his reply brief. In any event, the appeal in Docket Number 2013-043 was dismissed
based on defendant’s failure to comply with an order requiring him to file his brief. He never
filed a brief or a motion to reopen the appeal in that docket, and thus his last-minute contentions
in the instant docket are unavailing.
                                                 2